DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on July 20, 2021 and June 15, 2022 were filed on/after the mailing date of the application on July 20, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings

The drawings were received on July 20, 2021.  These drawings are accepted.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, and 12-19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16, and 18 of U.S. Patent No. 11,100,697. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the tables below.

Present Application #17/380,802  
1
3
4
5
6
7
8
9
10
U.S. Patent Application #11,100,697
1
2
3
4
5
6
7
8
9


Present Application #17/380,802  
12
13
14
15
16
17
18
19
U.S. Patent Application #11,100,697
10
11
12
13
14
15
16
18


Present Application #17/380,802  Claim 1
U.S. Patent #11,100,697 Claim 1
A method comprising:
A method comprising:
determining, by a processing system having a processor and based on information regarding a viewer, that the viewer has a physical limitation;

predicting, by the processing system, a field of view of the viewer for media content to obtain a predicted field of view based on the determining that the viewer has the physical limitation;
predicting, by a processing system having a processor, a field of view of a viewer to obtain a predicted field of view based on information about the viewer and a scoring of a point of interest in media content;
obtaining, by the processing system, a line of sight between the viewer and a presentation of the media content to obtain a viewer line of sight; and
obtaining, by the processing system, a line of sight between the viewer and a presentation of the media content to obtain a viewer line of sight; and
updating, by the processing system, the predicted field of view according to the viewer line of sight.
updating, by the processing system, the scoring of the point of interest in the media content to obtain an updated scoring based on the viewer line of sight, the predicted field of view being updated according to the updated scoring.


Claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application is broader in scope than claim 1 of the patent application, thus encompasses that of the patent application.  Additionally, claim 1 of the present application recites, “…determining…based on information regarding a viewer, that the viewer has a physical limitation…” where claim 1 of the patent application notes information about the viewer is used to predict the field of view, thus may be considered to further encompasses that of the patent application.

Present Application #17/380,802  Claim 3
U.S. Patent #11,100,697 Claim 2
The method of claim 1, wherein
The method of claim 1, wherein
the media content includes 360 degree video content.
the media content includes 360 degree video content.


Present Application #17/380,802  Claim 4
U.S. Patent #11,100,697 Claim 3
The method of claim 3, wherein
The method of claim 2, wherein
a portion of the media content sent to equipment of the viewer consists of only the predicted field of view.
the portion of the media content sent to the equipment of the user consists of only the predicted field of view.


Present Application #17/380,802  Claim 5
U.S. Patent #11,100,697 Claim 4
The method of claim 4, wherein
The method of claim 3, wherein
the portion of the media content sent to the equipment of the viewer consists of less than 180 degrees of the media content centered on the predicted field of view.
the portion of the media content sent to the equipment of the viewer consists of less than 180 degrees of the media content centered on the predicted field of view.


Present Application #17/380,802  Claim 6
U.S. Patent #11,100,697 Claim 5
The method of claim 4, wherein
The method of claim 3, wherein
the portion of the media content sent to the equipment of the viewer consists of less than 90 degrees of the media content centered on the predicted field of view.
the portion of the media content sent to the equipment of the viewer consists of less than 90 degrees of the media content centered on the predicted field of view.


Present Application #17/380,802  Claim 7
U.S. Patent #11,100,697 Claim 6
The method of claim 1, wherein
The method of claim 1, further comprising
a portion of the media content sent to equipment of the viewer, consists of less than 135 degrees of the media content centered on the viewer line of sight.
a portion of the media content sent to equipment of the viewer, consists of less than 135 degrees of the media content centered on the viewer line of sight.


Present Application #17/380,802  Claim 8
U.S. Patent #11,100,697 Claim 7
The method of claim 1, further comprising:
The method of claim 1, further comprising
aligning, by the processing system, a camera with the viewer line of sight; and
aligning, by the processing system, a camera with the viewer line of sight; and
obtaining, by the processing system, the media content from the camera.
obtaining, by the processing system, the media content from the camera.


Present Application #17/380,802  Claim 9
U.S. Patent #11,100,697 Claim 8
The method of claim 1, wherein
The method of claim 1, wherein
the viewer line of sight is obtained from a tracking of eye movements of the viewer relative to an orientation of the viewer.
the viewer line of sight is obtained from a tracking of eye movements of the viewer relative to an orientation of the viewer.


Present Application #17/380,802  Claim 10
U.S. Patent #11,100,697 Claim 9
A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
obtaining first information about a first viewer, the first information identifying a physical capability of the first viewer;

identifying a predicted field of view for video content based on the first information about the first viewer;
identifying a predicted field of view based on first information about a first viewer, and a scoring of a point of interest in video content;
monitoring a first line of sight of the first viewer based upon eye movements of the first viewer viewing a first presentation of the video content; and
monitoring a first line of sight of the first viewer based upon eye movements of the first viewer viewing a first presentation of the video content; and
updating the predicted field of view of the first viewer based on the first line of sight.
updating the scoring of the point of interest in the video content to obtain an updated scoring based on the first line of sight, the predicted field of view of the first viewer being updated according to the updated scoring.


Claim 10 of the present application differs from claim 9 of the patent application in that claim 10 of the present application is broader in scope than claim 9 of the patent application, thus encompasses that of the patent application.  Additionally, claim 10 of the present application recites, “…obtaining first information about a first viewer, the first information identifying a physical limitation of the first viewer…” where claim 9 of the patent application notes information about the viewer is used to predict the field of view, thus may be considered to further encompasses that of the patent application.

Present Application #17/380,802  Claim 12
U.S. Patent #11,100,697 Claim 10
The non-transitory, machine-readable medium of claim 10, wherein
The non-transitory, machine-readable medium of claim 9, wherein
the predicted field of view sent to first equipment of the first viewer consists of only the predicted field of view.
the predicted field of view sent to first equipment of the first viewer consists of only the predicted field of view.


Present Application #17/380,802  Claim 13
U.S. Patent #11,100,697 Claim 11
The non-transitory, machine-readable medium of claim 12, wherein
The non-transitory, machine-readable medium of claim 10, wherein
the predicted field of view sent to the first equipment of the first viewer consists of less than 135 degrees of the video content centered on the predicted field of view.
the predicted field of view sent to the first equipment of the first viewer consists of less than 135 degrees of the video content centered on the predicted field of view.


Present Application #17/380,802  Claim 14
U.S. Patent #11,100,697 Claim 12
The non-transitory, machine-readable medium of claim 10, the operations further comprising
The non-transitory, machine-readable medium of claim 9, the operations further comprising
sending, to first equipment of the first viewer, less than 135 degrees of the video content centered on the first line of sight.
sending, to the first equipment, less than 135 degrees of the video content centered on the first line of sight.


Present Application #17/380,802  Claim 15
U.S. Patent #11,100,697 Claim 13
The non-transitory, machine-readable medium of claim 10, the operations further comprising
The non-transitory, machine-readable medium of claim 9, the operations further comprising
determining a midpoint between the first line of sight and a second line of sight of a second viewer based upon eye movements of the second viewer viewing a second presentation of the video content, and aligning a 360 degree camera system with the midpoint.
determining a midpoint between the first line of sight and a second line of sight of a second viewer based upon eye movements of the second viewer viewing a second presentation of the video content, and aligning a 360 degree camera system with the midpoint.


Present Application #17/380,802  Claim 16
U.S. Patent #11,100,697 Claim 14
The non-transitory, machine-readable medium of claim 10, the operations further comprising
The non-transitory, machine-readable medium of claim 9, the operations further comprising
determining a midpoint between the first line of sight and the predicted field of view, and wherein the predicted field of view comprises less than 180 degrees of the video content centered on the midpoint.
determining a midpoint between the first line of sight and the predicted field of view, and wherein the predicted field of view comprises less than 180 degrees of the video content centered on the midpoint.


Present Application #17/380,802  Claim 17
U.S. Patent #11,100,697 Claim 15
The non-transitory, machine-readable medium of claim 16, the operations further comprising
The non-transitory, machine-readable medium of claim 14, the operations further comprising
aligning a 360-degree camera system with the midpoint.
aligning a 360-degree camera system with the midpoint.


Present Application #17/380,802  Claim 18
U.S. Patent #11,100,697 Claim 16
The non-transitory, machine-readable medium of claim 10, the operations further comprising
The non-transitory, machine-readable medium of claim 14, the operations further comprising
analyzing the video content to discern a point of interest in the video content.
analyzing the video content to discern a point of interest in the video content.


Present Application #16/997,374  Claim 19
U.S.Patent #11,100,697 Claim 18
An apparatus, comprising:
An apparatus, comprising: 
a processing system including a processor; and
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitates performance of operations, the operations comprising:
a memory that stores executable instructions that, when executed by the processing system, facilitates performance of operations, the operations comprising:
based upon detecting that a viewer is associated with a physical condition, predicting a field of view of the viewer to obtain a predicted field of view for video content;
predicting a field of view of a viewer to obtain a predicted field of view based on information about the viewer and a scoring of a point of interest in video content;
monitoring a line of sight of the viewer viewing the video content to obtain a monitored line of sight; and
monitoring a line of sight of the viewer viewing the video content to obtain a monitored line of sight; and
updating the predicted field of view according to the monitored line of sight.
updating the scoring of the point of interest in the video content to obtain an updated scoring based on the monitored line of sight, the predicted field of view being updated according to the updated scoring.


Claim 19 of the present application differs from claim 18 of the patent application in that claim 19 of the present application is broader in scope than claim 18 of the patent application, thus encompasses that of the patent application.  Additionally, claim 19 of the present application notes predicting a field of view based on a viewer’s physical limitation, where claim 18 of the patent application notes information about the viewer is used to predict the field of view, thus may be considered to further encompasses that of the patent application.

Claims 1, 3-10, 12-17, and 19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,783,701. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the tables below.

Present Application #17/380,802  
1
3
4
5
6
7
8
9
10
U.S. Patent Application #10,783,701 
1
2
3
4
5
6
7
8
9


Present Application #17/380,802  
12
13
14
15
16
17
19
U.S. Patent Application #10,783,701
10
11
12
13
14, 16
15, 17
18


Present Application #17/380,802  Claim 1
U.S. Patent Application #10,783,701 Claim 1
A method comprising:
A method comprising:

analyzing, by a processing system having a processor, media content to discern a point of interest in the media content, wherein the analyzing of the media content results in a scoring of the point of interest in the media content;
determining, by a processing system having a processor and based on information regarding a viewer, that the viewer has a physical limitation;
obtaining, by the processing system, information about a user having requested to view the media content;
predicting, by the processing system, a field of view of the viewer for media content to obtain a predicted field of view based on the determining that the viewer has the physical limitation;
predicting, by the processing system, a field of view of the user to obtain a predicted field of view based on the information about the user and the scoring the point of interest in the media content, a portion of the media content comprising the predicted field of view being sent to equipment of the user;
obtaining, by the processing system, a line of sight between the viewer and a presentation of the media content to obtain a viewer line of sight; and
obtaining, by the processing system, a monitored line of sight of the user viewing the media content; and
updating, by the processing system, the predicted field of view according to the viewer line of sight.
updating, by the processing system, the scoring of the point of interest in the media content to obtain an updated scoring based on the monitored line of sight of the user viewing the media content, the predicted field of view of the user being updated according to the updated scoring.


Claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application is broader in scope than claim 1 of the patent application, thus encompasses that of the patent application.  Additionally, claim 1 of the present application recites, “…determining…based on information regarding a viewer, that the viewer has a physical limitation…” where claim 1 of the patent application information about the viewer is obtained and used to predict the field of view, thus may be considered to further encompasses that of the patent application.

Present Application #17/380,802  Claim 3
U.S. Patent Application #10,783,701 Claim 2
The method of claim 1, wherein
The method of claim 1, wherein
the media content includes 360 degree video content.
the media content includes 360 degree video content.


Present Application #17/380,802  Claim 4
U.S. Patent Application #10,783,701 Claim 3
The method of claim 3, wherein
The method of claim 2, wherein
a portion of the media content sent to equipment of the viewer consists of only the predicted field of view.
the portion of the media content sent to the equipment of the user consists of only the predicted field of view.


Present Application #17/380,802  Claim 5
U.S. Patent Application #10,783,701 Claim 4
The method of claim 4, wherein
The method of claim 3, wherein
the portion of the media content sent to the equipment of the viewer consists of less than 180 degrees of the media content centered on the predicted field of view.
the portion of the media content sent to the equipment of the user consists of less than 180 degrees of the media content centered on the predicted field of view.


Present Application #17/380,802  Claim 6
U.S. Patent Application #10,783,701 Claim 5
The method of claim 4, wherein
The method of claim 3, wherein
the portion of the media content sent to the equipment of the viewer consists of less than 90 degrees of the media content centered on the predicted field of view.
the portion of the media content sent to the equipment of the user consists of less than 90 degrees of the media content centered on the predicted field of view.


Present Application #17/380,802  Claim 7
U.S. Patent Application #10,783,701 Claim 6
The method of claim 1, wherein
The method of claim 1, further comprising
a portion of the media content sent to equipment of the viewer, consists of less than 135 degrees of the media content centered on the viewer line of sight.
the portion of the media content sent to the equipment of the user, consists of less than 135 degrees of the media content centered on the monitored line of sight of the user.


Present Application #17/380,802  Claim 8
U.S. Patent Application #10,783,701 Claim 7
The method of claim 1, further comprising:
The method of claim 1, further comprising
aligning, by the processing system, a camera with the viewer line of sight; and
aligning, by the processing system, a camera with the monitored line of sight of the user; and
obtaining, by the processing system, the media content from the camera.
obtaining, by the processing system, the media content from the camera.


Present Application #17/380,802  Claim 9
U.S. Patent Application #10,783,701 Claim 8
The method of claim 1, wherein
The method of claim 1, wherein
the viewer line of sight is obtained from a tracking of eye movements of the viewer relative to an orientation of the viewer.
the monitored line of sight of the user is obtained from a tracking a tracking of eye movements of the user relative to an orientation of the user.


Present Application #17/380,802  Claim 10
U.S. Patent Application #10,783,701 Claim 9
A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:

analyzing video content obtained from a 360 degree camera system to discern a point of interest in the video content, resulting in an analysis of the video content which identifies at least one potential point of interest;
obtaining first information about a first viewer, the first information identifying a physical capability of the first viewer;
obtaining first information about a first user requesting a viewing of the video content and second information about a second user requesting a viewing of the video content;
identifying a predicted field of view for video content based on the first information about the first viewer;
identifying a predicted field of view based on the first information, the second information, and the analysis, the predicted field of view being sent to first equipment of the first user and second equipment of the second user;
monitoring a first line of sight of the first viewer based upon eye movements of the first viewer viewing a first presentation of the video content; and
obtaining a first line of sight of the first user based upon eye movements of the first user and a second line of sight of the second user based upon eye movements of the second user; and 
updating the predicted field of view of the first viewer based on the first line of sight.
updating the analysis based on the first line of sight and the second line of sight, the predicted field of view being updated based on the first line of sight and the second line of sight.


Claim 10 of the present application differs from claim 9 of the patent application in that claim 10 of the present application is broader in scope than claim 9 of the patent application, thus encompasses that of the patent application.  Additionally, claim 10 of the present application recites, “…obtaining first information about a first viewer, the first information identifying a physical capability of the first viewer…” where claim 9 of the patent application notes information about the viewer is obtained and used to predict the field of view, thus may be considered to further encompasses that of the patent application.

Present Application #17/380,802  Claim 12
U.S.Patent Application #10,783,701 Claim 10
The non-transitory, machine-readable medium of claim 10, wherein
The non-transitory, machine-readable medium of claim 9, wherein
the predicted field of view sent to first equipment of the first viewer consists of only the predicted field of view.
the predicted field of view sent to the first equipment of the first user and the second equipment of the second user consists of only the predicted field of view.


Present Application #17/380,802  Claim 13
U.S.Patent Application #10,783,701 Claim 11
The non-transitory, machine-readable medium of claim 12, wherein
The non-transitory, machine-readable medium of claim 10, wherein
the predicted field of view sent to the first equipment of the first viewer consists of less than 135 degrees of the video content centered on the predicted field of view.
the predicted field of view sent to the first equipment of the first user and the second equipment of the second user consists of less than 135 degrees of the video content centered on the predicted field of view.


Present Application #17/380,802  Claim 14
U.S.Patent Application #10,783,701 Claim 12
The non-transitory, machine-readable medium of claim 10, the operations further comprising
The non-transitory, machine-readable medium of claim 9, the operations further comprising
sending, to first equipment of the first viewer, less than 135 degrees of the video content centered on the first line of sight.
sending, to the first equipment, less than 135 degrees of the video content centered on the first line of sight.


Present Application #17/380,802  Claim 15
U.S.Patent Application #10,783,701 Claim 13
The non-transitory, machine-readable medium of claim 10, the operations further comprising
The non-transitory, machine-readable medium of claim 9, the operations further comprising
determining a midpoint between the first line of sight and a second line of sight of a second viewer based upon eye movements of the second viewer viewing a second presentation of the video content, and aligning a 360 degree camera system with the midpoint.
determining a midpoint between the first line of sight and the second line of sight and aligning the 360 degree camera system with the midpoint.


Present Application #17/380,802  Claim 16
U.S.Patent Application #10,783,701 Claim 14
The non-transitory, machine-readable medium of claim 10, the operations further comprising
The non-transitory, machine-readable medium of claim 9, the operations further comprising
determining a midpoint between the first line of sight and the predicted field of view, and wherein the predicted field of view comprises less than 180 degrees of the video content centered on the midpoint.
determining a midpoint between the first line of sight and the predicted field of view, and wherein the predicted field of view sent to first equipment of the first user and the second equipment of the second user comprises less than 180 degrees of the video content centered on the midpoint.


Present Application #17/380,802  Claim 17
U.S.Patent Application #10,783,701 Claim 15
The non-transitory, machine-readable medium of claim 16, the operations further comprising
The non-transitory, machine-readable medium of claim 14, the operations further comprising
aligning a 360-degree camera system with the midpoint.
aligning the 360 degree camera system with the midpoint.


Present Application #17/380,802  Claim 16
U.S.Patent Application #10,783,701 Claim 16
The non-transitory, machine-readable medium of claim 10, the operations further comprising
The non-transitory, machine-readable medium of claim 9, the operations further comprising
determining a midpoint between the first line of sight and the predicted field of view, and wherein the predicted field of view comprises less than 180 degrees of the video content centered on the midpoint.
determining a midpoint between the first line of sight, the second line of sight, and the predicted field of view, and wherein the predicted field of view sent to first equipment of the first user and the second equipment of the second user comprises less than 180 degrees of the video content centered on the midpoint.


Present Application #17/380,802  Claim 17
U.S.Patent Application #10,783,701 Claim 17
The non-transitory, machine-readable medium of claim 16, the operations further comprising
The non-transitory, machine-readable medium of claim 16, the operations further comprising
aligning a 360-degree camera system with the midpoint.
aligning the 360 degree camera system with the midpoint.


Present Application #16/997,374  Claim 19
U.S.Patent Application #10,783,701 Claim 18
An apparatus, comprising:
An apparatus, comprising: 
a processing system including a processor; and
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitates performance of operations, the operations comprising:
a memory that stores executable instructions that, when executed by the processing system, facilitates performance of operations, the operations comprising:

analyzing video content obtained from a 360 degree camera system to discern a point of interest in the video content, resulting in an analysis of the video content that identifies at least one potential point of interest;

obtaining information about a viewer of the video content; 
based upon detecting that a viewer is associated with a physical condition, predicting a field of view of the viewer to obtain a predicted field of view for video content;
predicting a field of view to obtain a predicted field of view based on the information about the viewer and the analysis of the video content, less than 180 degrees of the video content centered on the predicted field of view being sent to equipment of the viewer;
monitoring a line of sight of the viewer viewing the video content to obtain a monitored line of sight; and
obtaining a monitored line of sight of the viewer based upon eye movements of the viewer relative to an orientation of the viewer;
updating the predicted field of view according to the monitored line of sight.
updating the analysis based on the monitored line of sight to obtain an updated analysis of the video content; and updating the predicted field of view based on the updated analysis.


Claim 19 of the present application differs from claim 18 of the patent application in that claim 19 of the present application is broader in scope than claim 18 of the patent application, thus encompasses that of the patent application.  Additionally, claim 19 of the present application notes predicting a field of view based on a viewer’s physical condition, where claim 18 of the patent application notes information about the viewer is used to predict the field of view, thus may be considered to further encompasses that of the patent application.

Claims 1, 3-10, 12-17, and 19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,482,653. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the tables below.

Present Application #17/380,802 
1
3
4
5
6
7
8
9
10
U.S. Patent Application #10,482,653 
1
2
3
4
5
6
7
8
9


Present Application #17/380,802
12
13
14
15
16
17
19
U.S. Patent Application #10,482,653 
10
11
12
13
14, 16
15, 17
18


Present Application #17/380,802  Claim 1
U.S. Patent Application #10,482,653 Claim 1
A method comprising:
A method comprising:

obtaining, by a processing system having a processor, media content; 

analyzing, by the processing system, the media content to discern a point of interest in the media content, wherein the analyzing results in scoring the point of interest in the media content;

receiving, by the processing system, a request from equipment of a user to view the media content;
determining, by a processing system having a processor and based on information regarding a viewer, that the viewer has a physical limitation;
obtaining, by the processing system, information about the user; 
predicting, by the processing system, a field of view of the viewer for media content to obtain a predicted field of view based on the determining that the viewer has the physical limitation;
identifying, by the processing system, a predicted field of view of the user based on the information about the user and the scoring the point of interest in the media content;

sending, by the processing system, the predicted field of view to the equipment of the user;
obtaining, by the processing system, a line of sight between the viewer and a presentation of the media content to obtain a viewer line of sight; and
monitoring, by the processing system, a line of sight of the user based upon eye movements of the user;
updating, by the processing system, the predicted field of view according to the viewer line of sight.
updating, by the processing system, the scoring of the point of interest in the media content based on the line of sight of the user; and updating, by the processing system, the predicted field of view of the user based on the line of sight of the user.


Claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application is broader in scope than claim 1 of the patent application, thus encompasses that of the patent application.  Additionally, claim 1 of the present application recites, “…determining…based on information regarding a viewer, that the viewer has a physical limitation…” where claim 1 of the patent application information about the viewer is obtained and used to predict the field of view, thus may be considered to further encompasses that of the patent application.

Present Application #17/380,802  Claim 3
U.S. Patent Application #10,482,653 Claim 2
The method of claim 1, wherein
The method of claim 1, wherein
the media content includes 360 degree video content.
the media content includes 360 degree video content.


Present Application #17/380,802  Claim 4
U.S. Patent Application #10,482,653 Claim 3
The method of claim 3, wherein
The method of claim 2, wherein
a portion of the media content sent to equipment of the viewer consists of only the predicted field of view.
the sending the predicted field of view to the equipment of the user consists of sending only the predicted field of view.


Present Application #17/380,802  Claim 5
U.S. Patent Application #10,482,653 Claim 4
The method of claim 4, wherein
The method of claim 3, wherein
the portion of the media content sent to the equipment of the viewer consists of less than 180 degrees of the media content centered on the predicted field of view.
the sending the predicted field of view to the equipment of the user consists of sending less than 180 degrees of the media content centered on the predicted field of view.


Present Application #17/380,802  Claim 6
U.S. Patent Application #10,482,653 Claim 5
The method of claim 4, wherein
The method of claim 3, wherein
the portion of the media content sent to the equipment of the viewer consists of less than 90 degrees of the media content centered on the predicted field of view.
the sending the predicted field of view to the equipment of the user consists of sending less than 90 degrees of the media content centered on the predicted field of view.


Present Application #17/380,802  Claim 7
U.S. Patent Application #10,482,653 Claim 6
The method of claim 1, wherein
The method of claim 1, further comprising
a portion of the media content sent to equipment of the viewer, consists of less than 135 degrees of the media content centered on the viewer line of sight.
sending, by the processing system to the equipment of the user, less than 135 degrees of the media content centered on the line of sight of the user.


Present Application #17/380,802  Claim 8
U.S. Patent Application #10,482,653 Claim 7
The method of claim 1, further comprising:
The method of claim 1, further comprising
aligning, by the processing system, a camera with the viewer line of sight; and 
aligning, by the processing system, a camera with the line of sight of the user and wherein 
obtaining, by the processing system, the media content from the camera.
the obtaining the media content further comprising obtaining the media content from the camera.


Present Application #17/380,802  Claim 9
U.S. Patent Application #10,482,653 Claim 8
The method of claim 1, wherein
The method of claim 1, wherein
the viewer line of sight is obtained from a tracking of eye movements of the viewer relative to an orientation of the viewer.
the monitoring the line of sight comprises tracking the eye movements relative to an orientation of the user.


Present Application #17/380,802  Claim 10
U.S. Patent Application #10,482,653 Claim 9
A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:

receiving video content from a 360 degree camera;

analyzing the video content to discern a point of interest in the video content, resulting in an analysis of the video content which identifies at least one potential point of interest;

receiving a first request from first equipment of a first user to view the video content;

receiving a second request from second equipment of a second user to view the video content;
obtaining first information about a first viewer, the first information identifying a physical capability of the first viewer;
obtaining first information about the first user; obtaining second information about the second user; 
identifying a predicted field of view for video content based on the first information about the first viewer;
identifying a predicted field of view based on the first information, the second information, and the analysis;

sending the predicted field of view to the first equipment and the second equipment;
monitoring a first line of sight of the first viewer based upon eye movements of the first viewer viewing a first presentation of the video content; and
monitoring a first line of sight of the first user based upon eye movements of the first user; monitoring a second line of sight of the second user based upon eye movements of the second user;
updating the predicted field of view of the first viewer based on the first line of sight.
updating the analysis based on the first line of sight and the second line of sight; and updating the predicted field of view based on the first line of sight and the second line of sight.


Claim 10 of the present application differs from claim 9 of the patent application in that claim 10 of the present application is broader in scope than claim 9 of the patent application, thus encompasses that of the patent application.  Additionally, claim 10 of the present application recites, “…obtaining first information about a first viewer, the first information identifying a physical capability of the first viewer…” where claim 9 of the patent application notes information about the viewer is obtained and used to predict the field of view, thus may be considered to further encompasses that of the patent application.

Present Application #17/380,802  Claim 12
U.S.Patent Application #10,482,653 Claim 10
The non-transitory, machine-readable medium of claim 10, wherein
The non-transitory, machine-readable medium of claim 9, wherein
the predicted field of view sent to first equipment of the first viewer consists of only the predicted field of view.
the sending the predicted field of view consists of sending only the predicted field of view.


Present Application #17/380,802  Claim 13
U.S.Patent Application #10,482,653 Claim 11
The non-transitory, machine-readable medium of claim 12, wherein
The non-transitory, machine-readable medium of claim 10, wherein
the predicted field of view sent to the first equipment of the first viewer consists of less than 135 degrees of the video content centered on the predicted field of view.
the sending the predicted field of view consists of sending less than 135 degrees of the video content centered on the predicted field of view.


Present Application #17/380,802  Claim 14
U.S.Patent Application #10,482,653 Claim 12
The non-transitory, machine-readable medium of claim 10, the operations further comprising
The non-transitory, machine-readable medium of claim 9, the operations further comprising
sending, to first equipment of the first viewer, less than 135 degrees of the video content centered on the first line of sight.
sending, to the first equipment, less than 135 degrees of the video content centered on the first line of sight.


Present Application #17/380,802  Claim 15
U.S.Patent Application #10,482,653 Claim 13
The non-transitory, machine-readable medium of claim 10, the operations further comprising
The non-transitory, machine-readable medium of claim 9, the operations further comprising
determining a midpoint between the first line of sight and a second line of sight of a second viewer based upon eye movements of the second viewer viewing a second presentation of the video content, and aligning a 360 degree camera system with the midpoint.
determining a midpoint between the first line of sight and the second line of sight and aligning the 360 degree camera with the midpoint.


Present Application #17/380,802  Claim 16
U.S.Patent Application #10,482,653 Claim 14
The non-transitory, machine-readable medium of claim 10, the operations further comprising
The non-transitory, machine-readable medium of claim 9, the operations further comprising
determining a midpoint between the first line of sight and the predicted field of view, and wherein the predicted field of view comprises less than 180 degrees of the video content centered on the midpoint.
determining a midpoint between the first line of sight and the predicted field of view, and wherein the sending the predicted field of view comprises less than 180 degrees of the video content centered on the midpoint.


Present Application #17/380,802  Claim 17
U.S.Patent Application #10,482,653 Claim 15
The non-transitory, machine-readable medium of claim 16, the operations further comprising
The non-transitory, machine-readable medium of claim 14, the operations further comprising
aligning a 360-degree camera system with the midpoint.
aligning the 360 degree camera with the midpoint.


Present Application #17/380,802  Claim 16
U.S.Patent Application #10,482,653 Claim 16
The non-transitory, machine-readable medium of claim 10, the operations further comprising
The non-transitory, machine-readable medium of claim 9, the operations further comprising
determining a midpoint between the first line of sight and the predicted field of view, and wherein the predicted field of view comprises less than 180 degrees of the video content centered on the midpoint.
determining a midpoint between the first line of sight, the second line of sight, and the predicted field of view, and wherein the sending the predicted field of view comprises less than 180 degrees of the video content centered on the midpoint.


Present Application #17/380,802  Claim 17
U.S.Patent Application #10,482,653 Claim 17
The non-transitory, machine-readable medium of claim 16, the operations further comprising
The non-transitory, machine-readable medium of claim 16, the operations further comprising
aligning a 360-degree camera system with the midpoint.
aligning the 360 degree camera with the midpoint.


Present Application #17/380,802  Claim 19
U.S.Patent Application #10,482,653 Claim 18
An apparatus, comprising:
An apparatus, comprising: 
a processing system including a processor; and
a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitates performance of operations, the operations comprising:
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:

receiving video content from a 360 degree camera; 

analyzing the video content to discern a point of interest in the video content, resulting in an analysis of the video content which identifies at least one potential point of interest;

receiving a request from equipment of a user to view the video content; 
based upon detecting that a viewer is associated with a physical condition, predicting a field of view of the viewer to obtain a predicted field of view for video content;
obtaining information about the user; identifying a predicted field of view based on the information and the analysis;

sending less than 180 degrees of the video content centered on the predicted field of view to the equipment;
monitoring a line of sight of the viewer viewing the video content to obtain a monitored line of sight; and
monitoring a line of sight of the user based upon eye movements of the user relative to an orientation of the user;
updating the predicted field of view according to the monitored line of sight.
updating the analysis based on the line of sight; and updating the predicted field of view based on the line of sight.


Claim 19 of the present application differs from claim 18 of the patent application in that claim 19 of the present application is broader in scope than claim 18 of the patent application, thus encompasses that of the patent application.  Additionally, claim 19 of the present application notes predicting a field of view based on a viewer’s physical condition, where claim 18 of the patent application notes information about the viewer is used to predict the field of view, thus may be considered to further encompasses that of the patent application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8-11, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US 2018/0077345) in view of Young et al. (US 2017/0287446).

As to claim 10, Yee discloses a non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations (Figure 1B, [0066] notes non-transitory computer readable storage media for storing programs and/or software to be executed on computer system 100, such as by processor 105), the operations (e.g. Figure 2) comprising: obtaining first information about a first viewer (e.g. based on eye gaze data obtained from eye gaze tracking camera 127), the first information identifying a physical capability of the first viewer (e.g. saccades)([0044] notes eye gaze tracking camera 127 to obtain eye gaze data of a viewer’s eye 185, the eye gaze data may include information relating to eye movement characteristics such as saccades (e.g. rapid eye movements) as well as information relating to fixations and other characteristics including direction, peak velocity and latency of the saccades; see step 210 and associated text); identifying a predicted field of view for video content (e.g. video footage captured by camera 187) based on the first information about the first viewer (e.g. based on eye gaze data obtained from eye gaze tracking camera 127)([0045] notes predictive camera selection system 100 includes eye gaze tracking camera 127 and a second camera 187 configured to capture video footage of a target location 165, [0046] notes system 100 also includes a point of interest prediction software architecture 190, which receives data from eye gaze tracking camera 127 and camera 187, uses the eye gaze data from eye gaze tracking camera 127 to identify the viewer’s eye gaze location as well as saccades (using saccade recognition module 192 of point of interest prediction software architecture 190), isolate predictive saccades and identify key predictive saccade characteristics such as direction, velocity, and latency (using a predictive saccade detection module 193 of point of interest prediction software architecture 190), and estimates one or more future points of interest using camera 187 and predictive saccade characteristics (using a point of interest module 194 of the point of interest prediction software architecture 190); see steps 220 thru 280 and associated text); monitoring a first line of sight of the first viewer based upon eye movements of the first viewer (e.g. eye gaze of viewer’s eye including fixations and direction, thus line-of-sight) viewing a first presentation of the video content ([0044] notes eye gaze tracking camera 127 to track changes in a gaze direction of a viewer’s eye 185 to obtain eye gaze data of a viewer’s eye 185, thus “monitor changes,” the eye gaze data may include information relating to eye movement characteristics such as saccades (e.g. rapid eye movements) as well as information relating to fixations and other characteristics including direction, peak velocity and latency of the saccades; step 210 repeated); and updating the predicted field of view of the first viewer (e.g. video footage captured by camera 187) based on the first line of sight (e.g. based on eye gaze data obtained from eye gaze tracking camera 127)([0046] and [0047] notes receiving the eye gaze data from eye gaze tracking camera 127 and camera 187 (the current video footage), performing operations (noted above), and ultimately estimating one or more future points of interest and predictive saccade characteristics, [0052] notes predictive saccades help prepare the human brain for action and are driven by the viewer’s current task, predictive saccades tend toward locations in an environment where a next step of the viewer’s task takes place; steps 220 thru 280 repeated as eye gaze data and/or video footage changes).

As noted above, Yee describes saccades as rapid eye movements related to fixations during which the eye is not taking in visual data ([0050]), which is considered the “physical limitation” of the viewer as outlined above.  For additional support of saccades being a physical limitation as well as other physical limitations that may be taken into account, Young et al. describe eye gaze data may include, but are not limited to, rotation velocity and prediction error, error in fixation, confidence interval regarding the current and/or future gaze position, and errors, where state information regarding a user’s gaze involves the discrete state of the user’s eyes and/or gaze, state parameters including blink metrics, saccade metrics, depth of field response, color blindness, gaze stability, and eye movement as precursor to head movement ([0045]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yee’s method of eye gaze tracking to also obtain and/or take into account (or incorporate) other data and state information as taught by Young et al. to appropriately perform predictions as described and further reduce/compensate for errors and/or state changes in the eye gaze tracking results ([0045] of Young et al.).

Claim 1 is similar in scope to claim 10 above, and is therefore rejected under similar rationale.

As to claim 2, Yee modified with Young et al. disclose the physical capability relates to vision, sensitivity to sharpness, color blindness, or a combination thereof (Yee, saccades related to rapid eye movements relative to fixations, [0050]; modified with Young, blink metrics, saccade metrics, color blindness, etc., [0045]).

As to claim 8, Yee modified with Young et al. disclose aligning, by the processing system, a camera with the viewer line of sight (Yee, [0044] notes eye gaze tracking camera 127 to track changes in a gaze direction of a viewer’s eye 185, thus line of sight); and obtaining, by the processing system, the media content from the camera (Yee, [0045] notes camera 187 for capturing video footage of a target location, where [0058] notes eye gaze tracking camera 127 comprises one or more video cameras, with each video camera integral to a head mountable display worn by a viewer, [0059] notes camera 187 may also be one or more video cameras, with each video camera integral to a head mountable display worn by a viewer).

As to claim 9, Yee modified with Young et al. disclose the viewer line of sight is obtained from a tracking of eye movements of the viewer relative to an orientation of the viewer (Yee, [0044] notes eye gaze tracking camera 127 to obtain eye gaze data of a viewer’s eye 185, the eye gaze data may include information relating to eye movement characteristics such as saccades (e.g. rapid eye movements) as well as information relating to fixations and other characteristics including direction, peak velocity and latency of the saccades, thus includes the “line of sight,” [0058] notes eye gaze tracking camera 127 comprises one or more video cameras, with each video camera integral to a head mountable display worn by a viewer, e.g. relative with head movement, thus “relative to the orientation of the viewer”).

Claim 11 is similar in scope to claim 2 above, and is therefore rejected under similar rationale.

As to claim 18, Yee modified with Young et al. disclose analyzing the video content to discern a point of interest in the video content (Yee, [0046] and [0047] notes point of interest prediction software architecture for receiving data from eye gaze tracking camera 127 and camera 187 and further using the data to identify the viewer’s eye gaze location, including fixations (e.g. points of interest)).

Claim 19 is similar in scope to claim 10 above, and is therefore rejected under similar rationale.

Claim 20 is similar in scope to claim 2 above, and is therefore rejected under similar rationale.

Claim(s) 3-7 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US 2018/0077345) in view of Young et al. (US 2017/0287446) as applied to claim 1 and 10 above, and further in view of Roimela et al. (US 2016/0260196).

As to claim 3, Yee modified with Young et al. disclose the media content (Yee, video footage from camera 187; modified with Young, [0101] notes display device 716 may be part of a head mounted display (HMD), and may include a large field of view of 90º or more), but do not explicitly disclose, but Roimela et al. disclose the media content includes 360 degree video content ([0033] notes multi-camera device 180 may acquire panoramic video, e.g. video with a wide field of view, e.g. 3D 360º video image).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Yee modified with Young et al.’s media content (e.g. video footage captured by camera 187) with Roimela et al.’s 360º video content to enhance user experience of viewing higher resolution video.

As to claim 4, Yee modified with Young et al. and Roimela et al. disclose the predicted field of view sent to first equipment of the first viewer consists of only the predicted field of view (Yee, step 280, re-framing data, [0102] notes in execution of the reframe step 280, the direction of the camera(s) selected in the select camera 270 are modified so that the future point of interest can be frames, which may include close up shots, wide shots, and/or a selected region of a scene; further modified with Roimela, [0035] notes user’s field of view may be 90º, 100º, 110º, or some other number degrees, Figure 2 and associated text, e.g. [0038] thru [0043] notes determining predicted field of view based on head-tracking data and adjusting the resolution of the panoramic video based on the predicted field of view, wherein the resolution of the predicted field of view is a third resolution, e.g. a medium resolution lower than a first resolution (e.g. the current field of view) and higher than the second resolution (e.g. outside of the current field of view)).

As to claim 5, Yee modified with Young et al. and Roimela et al. disclose the portion of the media content sent to the equipment of the viewer consists of less than 180 degrees of the media content centered on the predicted field of view (further modified with Roimela, [0035] notes user’s field of view may be 90º, 100º, 110º, or some other number degrees, Figure 2 and associated text, e.g. [0038] thru [0043] notes determining predicted field of view based on head-tracking data and adjusting the resolution of the panoramic video based on the predicted field of view, wherein the resolution of the predicted field of view is a third resolution, e.g. a medium resolution lower than a first resolution (e.g. the current field of view) and higher than the second resolution (e.g. outside of the current field of view), which may be 40-60%, preferably 50%, and 20-30%, preferably 25%, of the full resolution, respectively, thus may include a resolution less than 180 degrees).

As to claim 6, Yee modified with Young et al. and Roimela et al. disclose the portion of the media content sent to the equipment of the viewer consists of less than 90 degrees of the media content centered on the predicted field of view (further modified with Roimela, [0035] notes user’s field of view may be 90º, 100º, 110º, or some other number degrees, Figure 2 and associated text, e.g. [0038] thru [0043] notes determining predicted field of view based on head-tracking data and adjusting the resolution of the panoramic video based on the predicted field of view, wherein the resolution of the predicted field of view is a third resolution, e.g. a medium resolution lower than a first resolution (e.g. the current field of view) and higher than the second resolution (e.g. outside of the current field of view), which may be 40-60%, preferably 50%, and 20-30%, preferably 25%, of the full resolution, respectively, thus may include a resolution less than 90 degrees).

As to claim 7, Yee modified with Young et al. disclose a portion of the media content sent to equipment of the first viewer, consists of less than 135 degrees of the media content centered on the viewer line of sight (Yee, video footage from camera 187; modified with Young, [0101] notes display device 716 may be part of a head mounted display (HMD), and may include a large field of view of 90º or more, where from 90º to 134º is less than 135 degrees), but do not explicitly disclose, but Roimela et al. disclose a portion of the media content sent to equipment of the first viewer, consists of less than 135 degrees of the media content centered on the viewer line of sight (further modified with Roimela, [0035] notes user’s field of view may be 90º, 100º, 110º, or some other number degrees, Figure 2 and associated text, e.g. [0038] thru [0043] notes determining predicted field of view based on head-tracking data and adjusting the resolution of the panoramic video based on the predicted field of view, wherein the resolution of the predicted field of view is a third resolution, e.g. a medium resolution lower than a first resolution (e.g. the current field of view) and higher than the second resolution (e.g. outside of the current field of view), which may be 40-60%, preferably 50%, and 20-30%, preferably 25%, of the full resolution, respectively, thus may include a resolution less than 135 degrees).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Yee modified with Young et al.’s media content sent to the viewer to be less than the full resolution of the media content, e.g. less than 135 degrees of the media content, as taught by Roimela et al. to reduce bandwidth and latency issues with communicating higher resolution media content (see [0004] of Roimela et al.).

Claim 12 is similar in scope to claim 4 above, and is therefore rejected under similar rationale.  It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Yee modified with Young et al.’s media content sent to the viewer to be less than the full resolution of the media content, e.g. only the predicted field of view, as taught by Roimela et al. to reduce bandwidth and latency issues with communicating higher resolution media content (see [0004] of Roimela et al.).

As to claim 13, Yee modified with Young et al. and Roimela et al. disclose the predicted field of view sent to the first equipment of the first viewer consists of less than 135 degrees of the video content centered on the predicted field of view (further modified with Roimela, [0035] notes user’s field of view may be 90º, 100º, 110º, or some other number degrees, Figure 2 and associated text, e.g. [0038] thru [0043] notes determining predicted field of view based on head-tracking data and adjusting the resolution of the panoramic video based on the predicted field of view, wherein the resolution of the predicted field of view is a third resolution, e.g. a medium resolution lower than a first resolution (e.g. the current field of view) and higher than the second resolution (e.g. outside of the current field of view), which may be 40-60%, preferably 50%, and 20-30%, preferably 25%, of the full resolution, respectively, thus may include a resolution less than 135 degrees).

Claim 14 is similar in scope to claim 7 above, and is therefore rejected under similar rationale.  It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Yee modified with Young et al.’s video content sent to the viewer to be less than the full resolution of the video content, e.g. less than 135 degrees of the video content, as taught by Roimela et al. to reduce bandwidth and latency issues with communicating higher resolution media content (see [0004] of Roimela et al.).

As to claim 15, Yee modified with Young et al. disclose determining a midpoint between the first line of sight and a second line of sight of a second viewer based upon eye movements of the second viewer viewing a second presentation of the video content (Yee, [0044] notes eye gaze tracking camera 127 to track changes in a gaze direction and obtain eye gaze data of a viewer’s eye 185 (e.g. including a line of sight and a second line of sight, where a second viewer may be a different viewer), the eye gaze data may include information relating to eye movement characteristics such as saccades (e.g. rapid eye movements) as well as information relating to fixations and other characteristics including direction, peak velocity and latency of the saccades; see step 210 and associated text), but do not disclose, but Roimela et al. disclose aligning a 360 degree camera system with the midpoint (Figure 2 and associated text, e.g. [0038] thru [0043] notes receiving a panoramic video, determining predicted field of view based on head-tracking data and adjusting the resolution of the panoramic video based on the predicted field of view, wherein the resolution of the predicted field of view is a third resolution, e.g. a medium resolution lower than a first resolution (e.g. the current field of view) and higher than the second resolution (e.g. outside of the current field of view), which may be 40-60%, preferably 50%, and 20-30%, preferably 25%, of the full resolution, respectively).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Yee modified with Young et al.’s media content (e.g. video footage captured by camera 187) with Roimela et al.’s 360º video content to enhance user experience of viewing higher resolution video.

As to claim 16, Yee modified with Young et al. do not disclose, but Roimela et al. disclose determining a midpoint between the first line of sight and the predicted field of view, and wherein the predicted field of view comprises less than 180 degrees of the video content centered on the midpoint ([0035] notes user’s field of view may be 90º, 100º, 110º, or some other number degrees, Figure 2 and associated text, e.g. [0038] thru [0043] notes determining predicted field of view based on head-tracking data and adjusting the resolution of the panoramic video based on the predicted field of view, wherein the resolution of the predicted field of view is a third resolution, e.g. a medium resolution lower than a first resolution (e.g. the current field of view) and higher than the second resolution (e.g. outside of the current field of view), which may be 40-60%, preferably 50%, and 20-30%, preferably 25%, of the full resolution, respectively, thus may include a resolution less than 180 degrees).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Yee modified with Young et al.’s predicted field of view sent to the viewer to be less than the full resolution of the predicted field of view, e.g. less than 180 degrees, as taught by Roimela et al. to reduce bandwidth and latency issues with communicating higher resolution media content (see [0004] of Roimela et al.).

As to claim 17, Yee modified with Young et al. and Roimela et al. disclose aligning a 360-degree camera system with the midpoint (further modified with Roimela, Figure 2 and associated text, e.g. [0038] thru [0043] notes receiving a panoramic video, determining predicted field of view based on head-tracking data and adjusting the resolution of the panoramic video based on the predicted field of view, wherein the resolution of the predicted field of view is a third resolution, e.g. a medium resolution lower than a first resolution (e.g. the current field of view) and higher than the second resolution (e.g. outside of the current field of view), which may be 40-60%, preferably 50%, and 20-30%, preferably 25%, of the full resolution, respectively).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612